DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/1/2022 is acknowledged. Claims 37, 38, 41, 46 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "said structure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the toxic chemical" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8-11, 14, 19, 20, 22, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by United States Application Publication No. 2018/0080891, hereinafter Potyrailo.
Regarding claim 1, Potyrailo teaches an apparatus (item 100) for sensing a target analyte (abstract), the apparatus comprising: a sensing material (item 114) comprising a baseline composition (paragraph [0048]), wherein the sensing material is in electrical communication with an energy source (item 110, figure 1) that directs an input of either an AC voltage or an AC current across the sensing material at a first frequency (intended use MPEP § 2114 (II) and is taught in paragraph [0042]), at least a portion of the sensing material positioned in an exposed state relative to an environment (intended use MPEP § 2114 (II) and is taught in paragraph [0048]); wherein the sensing material is configured to be placed within the environment such that the exposed state comprises a concentration of a target analyte proximate the sensing material (intended use MPEP § 2114 (II) and is taught in paragraph [0048]), and wherein the target analyte changes at least one compositional property of the baseline composition (paragraph [0048]); an impedance detection device (item 110) connected to a sensing circuit and receiving an output from the sensing material (paragraph [0043]), the output exhibiting a respective impedance value of the sensing material corresponding to the input for the first frequency (paragraphs [0043] and [0048]); and wherein the respective impedance value is dependent upon the concentration of the target analyte in the environment and the first frequency (paragraph [0048]).
Regarding claim 2, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Potyrailo and the apparatus of Potyrailo is capable of having the changes in the at least one compositional property of the baseline composition are exhibited in the respective impedance value. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Potyrailo (see MPEP §2114). Further, these limitations are taught in paragraph [0048] of Potyrailo.
Regarding claim 4, Potyrailo teaches wherein said structure comprises a metal oxide (paragraph [0049]).
Regarding claim 8, Potyrailo teaches wherein said baseline composition comprises a reactant configured to exhibit a chemical reaction with said target analyte (paragraphs [0048]-[0049]).
Regarding claim 9, Potyrailo teaches wherein said baseline composition comprises cation reactant suitable to react with the target analyte or a byproduct thereof (paragraph [0049]).
Regarding claims 10 and 11, in the rejection of claim 9 Potyrailo teaches utilizing a cation and therefore the use of a transition metal is not required. As such, with claim 10 and 11 specifying what the transition metal reactant is has minimal patentable weight as the transition metal reactant is not required.
Additionally, regarding claim 9 and 10, Potyrailo teaches wherein said baseline composition comprises transition metal reactant suitable to react with the target analyte or a byproduct thereof (paragraph [0049]), wherein said transition metal reactant comprises an oxide of cobalt, copper or lanthanides.
Regarding claim 14, Potyrailo teaches wherein said baseline composition comprises a film (paragraph [0048]).
Regarding claim 19, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Potyrailo and the apparatus of Potyrailo is capable of scanning a series of AC voltage inputs or AC current inputs at respective frequencies. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Potyrailo (see MPEP §2114). 
Regarding claim 20, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Potyrailo and the apparatus of Potyrailo is capable of having the threshold impedance change value calculated to establish a selectivity. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Potyrailo (see MPEP §2114). 
Regarding claim 22, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Potyrailo and the apparatus of Potyrailo is capable of having the threshold impedance change value tune the sensitivity of the sensing material. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Potyrailo (see MPEP §2114). 
Regarding claim 33, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Potyrailo and the apparatus of Potyrailo is capable of having the sensor material respond differently to relative humidity from the toxic chemical. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Potyrailo (see MPEP §2114). 
Regarding claim 34, Potyrailo teaches wherein said sensor material further comprises a polymer (paragraph [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo in view of United States Patent No. 5,141,868, hereinafter Shanks.
Regarding claim 11, Potyrailo teaches all limitations of claim 9 (when using the transition metal reactant in the rejections above); however, Potyrailo fails to teach the transition metal reactant is one of the reactants specified in the claim.
Shanks teaches a sensing device which utilizes a copper sulfide in the electrode because it would make the electrodes sensitive to both copper and sulfide (Shanks, column 4, lines 37-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized copper sulfide as the transition metal reactant in the sensing material because it would allow for the detection of both copper and sulfide (Shanks, column 4, lines 37-39).

Claim(s) 13 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo.
Regarding claim 13, Potyrailo teaches all limitations of claim 9 and further teaches that the sensing material can be a number of different polymers, films, semiconductors and additionally a metal oxide, perovskite with a cation and a mixed metal oxide compositions (paragraphs [0048]-[0049]).
However, Potyrailo fails to teach weight percent of the cation or transition metal reactant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum weight percent of the cation or transition metal reactant to a range of 1-90% which would allow for the sensing material to detect the analyte of interest (MPEP § 2144.05 (II)).  
Regarding claim 35, Potyrailo teaches all limitations of claim 9 and further teaches that the sensing material can be a number of different polymers, films, semiconductors and additionally a metal oxide, perovskite with a cation and a mixed metal oxide compositions (paragraphs [0048]-[0049]).
However, Potyrailo fails to teach weight percent of the polymer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to determine, through routine experimentation, the optimum weight percent of the polymer to a range of 1-90% which would allow for the sensing material to detect the analyte of interest (MPEP § 2144.05 (II)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796